Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Basam Nabulsi on 05/04/2022.

Claims
In the application, Claim 20 has been amended to rectify 112 issues as follows:
Regarding Claim 20, line 8, the existing language:
“wherein the divider panel includes at least one of (i) a vertical joint along which the”
Has been amended to:
-- wherein the divider panel includes  -- 

Allowable Subject Matter
Claims 1, 9, 14, 20, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an equipment cabinet for information technology equipment as recited in Claim 1 specifically:
the structural and operative relationship the frame structure, the interlocking frame sections, and the top panel, wherein the top panel has a first configuration where the top panel is configured in a first orientation to cover a first half of an opening in the top frame assembly while maintaining a second half of the opening as an open passage into the enclosure and second configuration where the top panel is configured in a second orientation to cover the second half of the opening in the top frame assembly while maintaining the first half of the opening as an open passage into the enclosure.
The art of record fails to render obvious the claimed combination of a method of assembling an equipment cabinet for information technology equipment as recited in Claim 9 specifically:
providing the equipment cabinet, the equipment cabinet comprising a frame structure, an interlocking frame sections, and a top panel, wherein the top panel has a first configuration where the top panel is configured in a first orientation to cover a first half of an opening in the top frame assembly while maintaining a second half of the opening as an open passage into the enclosure and second configuration where the top panel is configured in a second orientation to cover the second half of the opening in the top frame assembly while maintaining the first half of the opening as an open passage into the enclosure.
The art of record fails to render obvious the claimed combination of an equipment cabinet for information technology equipment as recited in Claim 14 specifically:
the structural and operative relationship the frame structure including the top frame assembly and the bottom frame assembly and the divider panel detachably secured to the frame structure to separate the top frame assembly from the bottom frame assembly, wherein the divider panel includes a vertical joint along which the divider panel can be split and a horizonal joint along which the divider panel can be spilt.
The art of record fails to render obvious the claimed combination of a method of assembling an equipment cabinet for information technology equipment as recited in Claim 9 specifically:
providing the equipment cabinet, the equipment cabinet comprising a frame structure including the top frame assembly and the bottom frame assembly and the divider panel, and detachably securing the divider panel to the frame structure to separate the top frame assembly from the bottom frame assembly, wherein the divider panel includes a vertical joint along which the divider panel can be split and a horizonal joint along which the divider panel can be spilt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 01/25/2022, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
05/05/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762